Clark, C. J., dissenting:
Tbe sole question presented by tbis appeal is whether tbe plaintiff, who retained title to an automobile by virtue of a chattel mortgage, executed at tbe time of tbe sale, for tbe balance due on tbe purchase money, which was duly recorded in tbe resident county of tbe mortgagor and mortgagee, is entitled to priority in tbe payment of balance due on bis debt secured by said mortgage, over tbe lien of a mechanic for repairs on said automobile made in a county other than tbat of tbe mortgagor’s residence without tbe knowledge or consent of tbe mortgagee. Tbe trial court rendered judgment in favor of tbe mortgagee, and tbe defendant, claiming tbe mechanic’s lien, appealed.
Baker v. Robbins, 119 N. C., 289, is practically on “all fours” with tbe present case. In tbat instance tbe mortgagor of a sawmill boiler, without tbe consent or knowledge of tbe mortgagee, employed tbe plaintiff mechanic to repair tbe boiler. Tbe latter filed bis lien for repairs, claiming priority over tbe recorded mortgage. Tbe Court held: “Tbis case falls under tbe doctrine laid down by the Court in Hanch v. Ripley, 127 Ind., 151, where it was held tbat tbe lien of a mortgage is superior to a subsequent lien created by statute.”
In Smoak v. Sockwell, 152 N. C., 503, tbis Court held tbat where a chattel mortgage for tbe purchase money of a mule was properly registered in tbe county of tbe mortgagor’s residence as required by Rev. 1905, sec. 982 (now C. S., 3311), tbe mortgagee could recover tbe mule wherever found. Tbe plaintiff in tbis case, simultaneously with tbe conveyance of tbe automobile, having taken a mortgage, tbe title was never for an instant out of tbe plaintiff. Bunting v. Jones, 78 N. C., 242, and tbe numerous citations to tbat case in 3 Anno. Ed. There is no release *32or waiver even alleged against tbe vendor, wbo bas remained at all times tbe owner of tbe legal title to tbe property sold.
There is no implied waiver, from tbe mere fact tbat tbe purchaser is allowed to use and operate tbe machine, of tbe owner’s right to take possession of tbe property on nonpayment of tbe balance due. Tbe vendee was not tbe agent of tbe vendor. He was tenant at will and bad no more right to give a lien for repairs thereon than to sell it or to mortgage it. He could not “improve tbe owner out of bis property.”
It is true tbe defendant bas placed bis work upon tbe machine, but be bas acquired thereby a lien only on tbe mortgagor’s interest thereon. It was exactly tbe case as if a party in possession of a stolen or borrowed mule bad placed him in a livery stable to board without tbe knowledge or consent of tbe owner. In such case be would lose bis lien fpr tbe feed. Tbe defendant was negligent in tbat be did not make proper inquiry as to tbe ownership or did not take tbe precaution to wire to tbe county-seat of tbe owner’s residence. If be did not take this trouble it was bis own fault.
On tbe other band, tbe owner of tbe machine bad bis money invested therein, and be was guilty of no negligence whatever. He took bis mortgage for tbe purchase money, and bad it recorded in tbe manner required by law. He bad no means by which be could prevent tbe mortgagor from driving tbe machine into another county, and could give no notice beyond tbe registration of tbe mortgage, whereas tbe mechanic could and should have ascertained tbe ownership before placing tbe repairs on tbe machine.
Tbe owner bas done all tbat tbe law required, and bas a right to recover tbe money due him on tbe property, to which be still bolds tbe legal title until tbe purchase money is paid in full. Tbe mechanic has put bis labor on tbe machine, but be took no care to ascertain beforehand tbe ownership of tbe property. As between tbe two claims, tbe owner bas complied with tbe law in every respect and been negligent in nothing, and should not lose bis lien in favor of tbe subsequently accruing claim for repairs to a pqrty wbo was negligent.
This doctrine bas always been observed as to mules and other animals wbo can be carried from county to county, and it is doubly essential tbat it should be enforced in tbe case of automobiles, which can be moved rapidly not only to other counties but to other states, and as to which tbe registration plate gives a better opportunity to inquire as to the ownership of tbe property than could be ever afforded to tbe owner of a mule or horse, as to which, as in Smoak v. Sockwell, supra, it was held in an opinion by Hoke, J., that “tbe mortgage having been duly' registered according to tbe statute, was a valid lien on a mule wherever tbe same could be found.”
*33Tbe importance of tbe priority claimed by tbe defendant in tbis case is clear from tbe fact that tbe amount of repairs claimed as a lien by tbe mechanic is $460.58 on an automobile tbat cost $500 originally, and tbe assertion of tbe priority of the lien for repairs will wipe out tbe balance due on tbe mortgage of $117.
Registration of tbe mortgage upon a proper probate is notice to all tbe world of tbe existence thereof and tbe nature and extent of tbe charge created by it. Harper v. Edwards, 115 N. C., 246.
Tbe laws of tbis State recognize tbe priority of a recorded mortgage, and tbe plaintiff should be allowed to take possession of tbe automobile and sell it to satisfy tbe balance due on bis mortgage. If tbis is not done, it will upset tbe entire law of registration, so clearly understood and strictly adhered to in tbis State. To exempt an automobile from tbis rule would be in violation of tbe well settled doctrine by which owners or mortgagees can protect themselves against subsequently accruing claims. Tbe defendant has been careless; tbe plaintiff has strictly followed tbe law, and has done nothing to waive bis rights in tbe property, and should be entitled to recover tbe balance due.